NUMBER 13-22-00320-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                               IN RE JESSE RAY CASTILLA


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                    Memorandum Opinion by Justice Silva1

        On July 18, 2022, Jesse Ray Castilla filed a pro se petition for writ of mandamus

seeking to compel the trial court to issue rulings on relator’s “Motion to Correct

Inaccuracies in the Reporter’s Record, Amended Motion to Correct Inaccuracies in the

Record, and Motion to Compel the Bexar County District Clerk to Surrender a Copy of the

Supplemental Record.” Relator alleges that he “raised issues concerning the accuracy of



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
the record throughout [d]irect [a]ppeal proceedings and sought to correct the record[,] and

unless these issues are resolved in the lower court, the case in question will render the

appeal process moot.” Relator also filed a motion for leave to file this petition for writ of

mandamus.

       This original proceeding arises from trial court cause number 2018-CR-1925 in the

290th District Court of Bexar County, Texas. In that cause, relator was convicted of

murder and sentenced to seventy-five years’ imprisonment in the Texas Department of

Criminal Justice—Institutional Division. See TEX. PENAL CODE ANN. § 19.02. Relator

appealed his conviction to the Fourth Court of Appeals, and his appeal was transferred

to this Court by the Texas Supreme Court in accordance with its docket equalization

efforts. See TEX. GOV’T CODE ANN. § 73.001; Misc. Docket No. 19-9022 (Tex. Mar. 26,

2019). We affirmed appellant’s conviction on direct appeal. See Castilla v. State, No. 13-

19-00161-CR, 2020 WL 5056514, at *1 (Tex. App.—Corpus Christi–Edinburg Aug. 27,

2020, pet. ref’d) (mem. op., not designated for publication).

       In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).
                                             2
       Article V, § 6 of the Texas Constitution delineates the appellate jurisdiction of the

courts of appeals, and states that the courts of appeals “shall have such other jurisdiction,

original and appellate, as may be prescribed by law.” TEX. CONST. art. V, § 6(a); see

Powell v. Hocker, 516 S.W.3d 488, 491 (Tex. Crim. App. 2017) (orig. proceeding). The

main source of original jurisdiction for the courts of appeals is provided by § 22.221 of the

Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221; In re Cook, 394 S.W.3d

668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides

that the intermediate appellate courts may issue writs of mandamus against specified

judges in our district and “all other writs necessary to enforce the jurisdiction of the court.”

TEX. GOV’T CODE ANN. § 22.221(a), (b); see In re State ex rel. Best, 616 S.W.3d 594, 599

& n.3 (Tex. Crim. App. 2021) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction over this original proceeding. First, relator seeks

mandamus relief against the judge of the 290th District Court of Bexar County. However,

Bexar County is not located within the geographic district for the Thirteenth Court of

Appeals, but, instead, is located within the geographic district for the Fourth Court of

Appeals. See TEX. GOV’T CODE ANN. § 22.201(e) (delineating the counties comprising the

Fourth Court of Appeals District); id. § 22.201(n) (delineating the counties comprising the

Thirteenth Court of Appeals District). Thus, we lack jurisdiction to issue a writ against the

judge of the 290th District Court of Bexar County. See id. § 22.221(b). Second, relator’s

direct appeal process has concluded, and thus relator cannot establish that the requested

relief is necessary to enforce our appellate jurisdiction in the appeal. See id. § 22.221(a).

Third, and finally, relator’s appeal in cause number 13-19-00161-CR was transferred to
                                               3
this Court from the Fourth Court of Appeals by the Texas Supreme Court, and that transfer

did not carry with it any jurisdiction to issue a writ of mandamus in a separate original

proceeding. See In re Davis, 87 S.W.3d 794, 795 (Tex. App.—Texarkana 2002, orig.

proceeding); Misc. Docket No. 19-9022 (Tex. Mar. 26, 2019) (“It is specifically provided

that the cases ordered transferred by this Order shall, in each instance, not include

original proceedings . . . .”); see also In re Marton, No. 13-22-00235-CV, 2022 WL

1682185, at *2 (Tex. App.—Corpus Christi–Edinburg May 26, 2022, orig. proceeding)

(mem. op.); In re Mahmood, No. 07-22-00093-CV, 2022 WL 1160398, at *1 (Tex. App.—

Amarillo Apr. 19, 2022, orig. proceeding) (per curiam) (mem. op.).

       We dismiss relator’s petition for writ of mandamus for want of jurisdiction. We

dismiss as moot relator’s motion for leave to file this original proceeding because leave

is not required to file an original proceeding in an intermediate appellate court. See TEX.

R. APP. P. 52 & cmt.; In re Fields, 619 S.W.3d 394, 394 (Tex. App.—Waco 2021, orig.

proceeding) (per curiam); see also In re Moreno, No. 13-22-00184-CR, 2022 WL

1273312, at *2 (Tex. App.—Corpus Christi–Edinburg Apr. 28, 2022, orig. proceeding)

(mem. op., not designated for publication); In re Ramos, No. 04-20-00466-CR, 2020 WL

6151001, at *1 (Tex. App.—San Antonio Oct. 21, 2020, orig. proceeding) (per curiam)

(mem. op., not designated for publication).

                                                              CLARISSA SILVA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
21st day of July, 2022.

                                              4